Filed 5/18/15 P. v. Pozos CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                       FIFTH APPELLATE DISTRICT


THE PEOPLE,
                                                                                           F068381
         Plaintiff and Respondent,
                                                                        (Stanislaus Super. Ct. No. 1461712)
                   v.

ROBERT MANUEL POZOS,                                                                     OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Stanislaus County. Marie
Sovey Silveira, Judge.
         Deborah Prucha, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Kane, Acting P.J., Franson, J. and Peña, J.
                                    INTRODUCTION
       Appellant/defendant Robert Manuel Pozos was sentenced to two years pursuant to
a negotiated disposition after pleading no contest to possession of methamphetamine. On
appeal, his appellate counsel has filed a brief that summarizes the facts with citations to
the record, raises no issues, and asks this court to independently review the record.
(People v. Wende (1979) 25 Cal. 3d 436 (Wende).) We affirm.
                                          FACTS1
       On or about July 30, 2013, an officer responded to a report of a man and woman in
a physical altercation on Highway 99. Defendant consented to be searched, and the
officer found a baggie with 0.25 grams of methamphetamine on his body. The officer
also found a backpack in defendant’s car, which contained ammunition. Defendant
admitted possession of both items. He had prior felony convictions and was prohibited
from possessing ammunition.
Procedural history
       On July 31, 2013, a complaint was filed in the Superior Court of Stanislaus
County charging defendant with count I, possession of methamphetamine (Health & Saf.
Code, § 11377, subd. (a)); count II, unlawful possession of ammunition (Pen. Code,
§ 30305, subd. (a)); counts III and IV, misdemeanor possession of narcotics
paraphernalia (Health & Saf. Code, § 11364.1, subd. (a)), with eight prior prison term
enhancements (Pen. Code, § 667.5, subd. (b)).
       On September 3, 2013, defendant pleaded no contest to counts I and II, and
waived preparation of a probation report. He was sentenced to two years for count I, with
a concurrent term of two years for count II, pursuant to a negotiated disposition. The
remaining charges and enhancements were dismissed.

       The facts are from the prosecution’s statement of the factual basis for
       1
defendant’s plea.

                                              2
       On January 29, 2014, this court deemed defendant’s notice of appeal to have been
timely filed. The superior court granted his request for a certificate of probable cause
based on ineffective assistance for his attorney’s alleged failure to advise him about the
status of his prior convictions.
                                          DISCUSSION
       As noted above, defendant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that defendant was
advised he could file his own brief with this court. By letter on March 3, 2014, we
invited defendant to submit additional briefing. To date, he has not done so.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                     DISPOSITION

       The judgment is affirmed.




                                             3